Order entered October 20, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00731-CR
                                        No. 05-16-00778-CR

                                ELVIN LYNN JONES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 199-82708-2012 & 199-82147-2013

                                             ORDER
       Appellant’s brief was due September 21, 2016. By postcard dated September 22, 2016,

we instructed appellant to file his brief and a motion to extend time within ten days. We

cautioned appellant that the failure to file a brief and motion within ten days would result in the

Court ordering the trial court to conduct a hearing. To date, no brief or motion has been filed.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. The trial court shall make appropriate findings and recommendations

and determine whether appellant desires to prosecute the appeal, whether appellant is indigent, or

if not indigent, whether retained counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the
hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi

1987, no pet.) (per curiam). If appellant is indigent, the trial court is ORDERED to take such

measures as may be necessary to assure effective representation, which may include appointment

of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    ADA BROWN
                                                          JUSTICE